62 U.S. 526 (1858)
21 How. 526
LLOYD N. ROGERS, ADMINISTRATOR OF ELIZA PARK CUSTIS, EDMUND L. ROGERS, IN HIS OWN RIGHT, AND AS ADMINISTRATOR OF ELIZA L. ROGERS AND ELEANOR A. ROGERS, APPELLANTS,
v.
JOSEPH E. LAW, BY MARY ROBINSON, HIS NEXT FRIEND.
Supreme Court of United States.

*527 Mr. Justice McLEAN delivered the opinion of the court.
The facts, as they appear of record, on the motion to dismiss this appeal, are as follows:
The decree of the Circuit Court was pronounced 21st January, 1856. An appeal was prayed from said decree, and granted the same day, 21st January, 1856. This appeal was docketed and dismissed under the 63d rule of this court, at December term, 1856, to wit: 27th February, 1857; and a writ of procedendo was issued 19th May, 1857.
The appellants filed this record and docketed the case 3d April, 1857. The record in this case stated that an appeal had been prayed and allowed, but does not give any date. There is no statement of any prior appeal in this record. The appeal bond is dated 4th February, 1856. There is no citation in this record.
The appellants filed the citation and bond, 30th April, 1857, and directed the clerk to docket this case, to transfer the record filed in the last case to this, to attach said citation and bond to said record, and to print all the papers in this case. There is no statement of any other appeal than that set out; and this seems to be the appeal that was docketed and dismissed 27th February, 1857.
As the record now stands, it is not perceived how this appeal can be sustained.